Order filed October 22, 2013




                                        In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-00751-CV
                                   ____________

                           YUSUF M. SULTAN, Appellant

                                         V.

       CA NEW PLAN FIXED RATE PARTNERSHIP, L.P., Appellee


                    On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2010-46160

                                    ORDER
      This appeal was abated for sixty days and the underlying dispute was
referred to mediation. The appeal was subsequently reinstated, and the court
ordered appellant to file his brief on or before August 16, 2013. No brief or motion
for extension of time has been filed.

      Unless appellant files his brief with the clerk of this court on or before
November 4, 2013, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).                                    PER CURIAM